Citation Nr: 0827986	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  05-21 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran had active service from July 1975 to August 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.  


REMAND

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).

With respect to the second element, if the evidence shows 
that the veteran did not serve in combat with enemy forces 
during service, or if there is a determination that the 
veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  The veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Association Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS-
IV) as the source of criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.

In this case, the veteran does not allege that he was engaged 
in combat with the enemy.  Instead, he asserts that he was 
sexually and physically assaulted on numerous occasions 
during military service.  In support of his claim, he has 
provided the dates and locations where the alleged incidents 
occurred, the names of the individuals who assaulted him, and 
his unit of assignment at the time of the stressful events.  

With regard to personal assault cases, the Court has held 
that "VA has provided special evidentiary development 
procedures, including the interpretation of behavior changes 
by a clinician and interpretation in relation to a medical 
diagnosis."  Patton v. West, 12 Vet. App. 272 (1999) (citing 
VA Adjudication Procedure Manual M21-1, Part III, 5.14c (8)) 
(later redesignated as Part VI, 11.38b(2), and now 
rescinded).  The Court also held that those provisions of 
Manual M21-1, which provided special evidentiary procedures 
for PTSD claims based on personal assault, were substantive 
rules that were the equivalent of VA regulations.  See YR v. 
West, 11 Vet. App. 393 (1998); Cohen, supra.  

As noted, the above cited manual provisions have been 
rescinded.  The current version of 38 C.F.R. § 3.304(f) 
essentially serves to codify the previously existing 
provisions of Manual M21-1, and the new manual provisions 
provide guidance in developing PTSD claims based upon 
personal assault.  See VA Adjudication Manual (Manual 
Rewrite), M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, 
Para. 17.

The regulation at 38 C.F.R. § 3.304(f)(3) provides that, if a 
PTSD claim is based on in-service personal assault, evidence 
from sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of a 
stressor include, but are not limited to: request for 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without identifiable cause; or 
unexplained economic or social behavior changes.  VA will not 
deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.

In this case, the veteran has submitted independent evidence, 
which the Board finds, at a minimum, raises a reasonable 
possibility as to whether his reported in-service stressors 
of sexual assault actually occurred.  In this regard, the 
Board notes the veteran has consistently reported that he was 
the victim of repeated unwelcome sexually harassing 
statements, sexual assault, and physical acts of violence by 
W.T., who the veteran has reported was assigned to the Mobile 
Assault Bridge, Echo Company, 12th Engineer Combat Mechanized 
Battalion, 1st Brigade, 8th Infantry Division.

The veteran has stated that he did not report these incidents 
during service or for many years after service.  However, in 
support of his claim, he has submitted a copy of e-mails he 
received from M.L., who was assigned to the veteran's unit.  
A February 20, 2003, email from M.L. includes a statement 
that he remembered "everyone trying to get into [the 
veteran's] shorts" during service.  The record also contains 
a January 1978 service medical record which shows the veteran 
complained of vomiting during formation because he had gotten 
drunk the night before, which may be evidence of a behavior 
change in the veteran during service.  

Based on the foregoing, the Board finds the veteran has 
submitted independent evidence which tends to corroborate his 
report of in-service sexual assault.  However, without 
intimating a final opinion as to the occurrence of the 
claimed stressors, the Board finds that additional 
evidentiary development may assist the veteran in further 
corroborating his stressors.  In this regard, the Board notes 
that, although the June 2005 Statement of the Case (SOC) 
notes that VA was unable to verify that a W.T. served in the 
military concurrent with the veteran's active duty, there is 
no indication in the record of any such verification attempts 
made by VA.  Nor is there any indication that VA sought to 
determine if M.L. served in the veteran's unit.  Therefore, 
the Board finds a remand is necessary in order for additional 
evidentiary development to be conducted.  

Review of the record reveals the veteran has been diagnosed 
with PTSD related to the sexual trauma he experienced during 
military service.  See March 2005 written statement from Dr. 
T.D., and June 2007 written statement from Dr. L.E.B.  
However, the Board notes that neither of the medical opinions 
mentioned above discusses the veteran's pre and post-service 
sexual assaults that are documented in the record.  

In this regard, the veteran has consistently reported that he 
was sexually assaulted as a child, and after he was 
discharged from military service.  As noted, neither Dr. T.D. 
nor Dr. L.E.B. mentioned the veteran's other incidents of 
sexual assault or discussed if and/or how those other 
described assaults might have affected the origin or 
progression of his PTSD, which the Board finds affects the 
probative value of their opinions.  The Board notes the 
veteran has not yet been afforded a VA examination in 
conjunction with his claim.  Therefore, a remand is necessary 
in order to schedule the veteran for a VA examination to 
determine whether his current diagnosis of PTSD is solely 
related to his reported in-service stressors.  

In view of the foregoing, to ensure that VA has met its duty 
to assist the veteran in developing the facts pertinent to 
the claim, the case is REMANDED to the RO for the following 
development:

1.	Attempt to obtain additional 
corroborating evidence in support of 
the veteran's claim for PTSD, from the 
U.S. Army and Joint Services Records 
Research Center (JSRRC) and/or any 
other appropriate entity, by doing the 
following:

a.	Verify whether W.T. was assigned 
to the Mobile Assault Bridge, Echo 
Company, 12th Engineer Combat 
Mechanized Battalion, 1st Brigade, 
8th Infantry Division, during the 
veteran's period of active 
military service.  Also verify if 
the Mobile Assault Bridge, Echo 
Company, 12th Engineer Combat 
Mechanized Battalion, 1st Brigade, 
8th Infantry Division, was 
stationed in the same area and/or 
shared the same building or 
barracks as the veteran's unit.  

b.	Verify whether M.L. was assigned 
to the veteran's unit during the 
veteran's period of active 
military service.  

c.	Provide the JSRRC with copies of 
pertinent parts of the veteran's 
personnel records, if available, 
and request that the JSRRC conduct 
a search of all available and 
appropriate sources, and provide 
any pertinent information which 
might corroborate the claimed 
stressor(s).  Any information 
obtained should be associated with 
the claims file.  If the search 
efforts produce negative results, 
the claims file should be so 
documented.  

2.	Thereafter, schedule the veteran for an 
examination by a VA psychiatrist 
knowledgeable in evaluating PTSD, to 
determine whether he has PTSD under the 
criteria in DSM-IV, based upon his 
reported in-service sexual assaults.  
Any and all studies deemed necessary by 
the examiner should be completed.  The 
claims file must be made available to 
the examiner for review in conjunction 
with the examination, and the 
examination report should reflect that 
such review is accomplished.  A 
rationale should be provided for any 
opinion offered.  

a.	The examiner should be requested 
to provide an opinion as to 
whether the veteran's verified in-
service stressor(s) were 
sufficient to have caused the 
current psychiatric symptoms, as 
opposed to any stressful events 
that occurred prior to and after 
his military service.  The 
examiner is also requested to 
determine whether the diagnostic 
criteria to support the diagnosis 
of PTSD have been satisfied by 
both the in-service stressors and 
the current symptomatology.  The 
diagnosis should conform to the 
psychiatric nomenclature and 
diagnostic criteria contained in 
the American Psychiatric 
Association manual, DSM-IV.

b.	If the veteran is found to have 
PTSD, the examiner is requested to 
identify the diagnostic criteria, 
including the specific stressor(s) 
supporting the diagnosis, and the 
current manifestations which 
distinguish that diagnosis from 
other psychiatric disorders.  

c.	If the veteran is found to have a 
psychiatric disorder other than 
PTSD, the examiner is requested to 
provide an opinion as to whether 
it is at least as likely as not 
(i.e., to a degree of probability 
of 50 percent or more), or 
unlikely (i.e., a probability of 
less than 50 percent) that any 
currently diagnosed psychiatric 
disorder is causally related to 
the veteran's active military 
service.

d.	Note: The term "at least as likely 
as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against it.  

2.	Thereafter, the issue on appeal should 
be readjudicated.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

